Citation Nr: 0724769	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-324 83A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.  The appellant seeks benefits as a surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  In June 
2007, the veteran testified before the Board at a hearing 
that was held via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran died in October 2001.  An October 2001 death 
certificate lists the cause of death as metastatic carcinoma 
of the kidney.

The appellant contends that the veteran's carcinoma of the 
kidney first manifested during his period of active service.  
Alternatively, she asserts that the veteran developed 
carcinoma of the kidney as a result of exposure to 
contaminants in service.
In support of her claim, she submitted a May 2004 letter from 
the veteran's oncologist which noted that because the kidneys 
lie deep within the rear abdominal cavity, renal cell 
carcinoma may remain clinically silent for most of its course 
and only progress to a large size with metastasis.  The most 
common signs and symptoms of renal cell carcinoma at 
diagnosis are blood in the urine, abdominal pain, and a 
palpable mass in the lower back or abdomen.  Possible 
environmental factors linked to the development of renal cell 
carcinoma include prolonged exposure to organic solvents, 
prolonged exposure to pesticides and copper sulphate, 
exposure to other chemical solvents, exposure to asbestos, 
and tobacco smoking.

The veteran's service personnel records demonstrate that he 
served as a motor transport operator and as an administrative 
specialist at the Fort Sheridan Army Base in Illinois.  
Records from the Department of Defense show that Fort 
Sheridan was closed in 1988 for reasons including 
contamination as a result of landfills, pesticide storage 
areas, underground storage tanks, asbestos-containing 
material, PCB-containing transformers, and UXO areas.  
Petroleum hydrocarbons and other contaminants were also found 
to be affecting groundwater and soil.  It is not clear from a 
review of the veteran's service personnel records whether his 
duties involved exposure to any of these contaminants.

The veteran's service medical records reveal frequent 
complaints of chronic abdominal discomfort, generally 
diagnosed as constipation, gastritis, and fatty food 
intolerance.

Post-service medical records show that the veteran sought 
treatment for a non-resolving cough in August 1999.  He was 
prescribed antibiotics but his coughing persisted.  He was 
placed on steroids and his coughing decreased.  In late 
August 1999, he was having shortness of breath and increased 
coughing.  He was admitted to the hospital for tests.  A 
chest X-ray taken at that time revealed right pleural 
effusion.  A CT scan of the thorax revealed a right renal 
mass.  In September 1999 he had a fiberoptic bronchoscopy and 
a right pleural biopsy which revealed clear cell carcinoma 
consistent with metastasis from renal cell carcinoma.  The 
veteran passed away in October 2001 as a result of renal cell 
carcinoma.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  It is unclear 
to the Board whether the veteran's in-service complaints of 
abdominal discomfort may have been early manifestations of 
his renal cancer.  It is additionally unclear whether the 
veteran's renal cancer could have developed as a result of 
his having served at Fort Sheridan Army Base.  Because the 
veteran's service medical records reflect complaints similar 
to those listed by the veteran's oncologist as frequent signs 
or symptoms of renal cancer and as a VA examiner has not yet 
opined as to the relationship between the veteran's period of 
active service and the cause of his death, the Board finds 
that a remand for an etiological opinion is necessary in 
order to fairly decide the merits of the appellant's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a qualified VA 
physician to review the claims folder 
and provide an etiological opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that the veteran's renal cell 
carcinoma is related to his complaints 
of abdominal discomfort in service or 
that it otherwise first manifested 
during his period of military service.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the veteran's renal 
cell carcinoma developed secondary to 
any exposure to contaminants he 
experienced while stationed at Fort 
Sheridan.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim for service connection for the 
cause of the veteran's death.  If 
action remains adverse to the 
appellant, provide the appellant and 
her representative with a supplemental 
statement of the case and allow her an 
appropriate opportunity to respond.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

